Citation Nr: 0841213	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel










INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955, from January 1956 to January 1962, and from May 
1966 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veteran Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO).

The appellant was scheduled to appear for a Travel Board 
hearing in May 2008; however, she failed to report for this 
hearing and no request for postponement has been received.  
Therefore, her hearing request is deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT

1.  The veteran died in October 2005 as a result of 
metastatic carcinoma of the pancreas.  

2.  No medical evidence indicates the veteran's service 
connected disabilities, nor his military service caused or 
contributed to the veteran's metastatic carcinoma of the 
pancreas.  


CONCLUSION OF LAW

A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
January 2006.  While the letter did not specifically inform 
the appellant of the disability for which the veteran was 
service connected, any failure to do so in this regard is 
harmless, since her various submissions reflect actual 
knowledge of the requirement to support her claim.  Further, 
the appellant was likewise provided every opportunity to 
submit evidence and argument in support of her claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
44 F.3d 1328 (Fed. Cir. 2006.)  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records have been obtained, and 
the appellant has submitted relevant private medical records.  
A medical opinion was not obtained since no competent 
evidence suggests a link between the veteran's cause of death 
and service or service connected disability.  Further, the 
appellant was also offered the opportunity to testify at a 
hearing before the Board, but she failed to appear and her 
request was deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d).  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim, and 
no further assistance to the appellant with the development 
of evidence is required.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the 
denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  See Id.    

In a June 2007 statement, the appellant contends that the 
veteran's death was related to his time in service.  Her 
theory is that the veteran developed pancreatic cancer as a 
result of his exposure to "environmental hazards, such as 
herbicides, dioxins and agent orange defoliant," while 
serving in Vietnam.  The appellant further states that the 
veteran's specifically came in contact with these agents 
while working as a Ground Mapping Specialist in the jungles 
of Vietnam.  These factors form the basis of the appellant's 
theory that the veteran's death was caused by his military 
service.  

The veteran had service from October 1951 to October 1955, 
from January 1956 to January 1962, and from May 1966 to June 
1976.  The veteran's DD-214 reflects his Military 
Occupational Specialties were that of Ground Radio Operator, 
Radio Operator Support, and Pavements and Construction 
Equipment Superintendent.  The veteran's service record 
reflects his receipt of the World War II German Occupation 
Medal, the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal.  At the time of his death, he was 
service connected for right knee arthritis rated 10 percent, 
left knee arthritis rated 0 percent, left ankle and foot 
arthritis rated 0 percent, right ankle and foot arthritis 
rated 0 percent, low back disability rated 10 percent, left 
elbow epicondylitis rated 10 percent, right elbow 
epicondylitis rated 10 percent, and right wrist carpal tunnel 
syndrome rated 10 percent.  

The evidence includes a November 2005 statement from John M. 
Crowe, MD, however, this fails to link the veteran's service 
connected disabilities or military service to the veteran's 
pancreatic cancer.  He states that when biopsies confirmed 
the veteran's diagnosis of pancreatic cancer the veteran was 
given a life expectancy of several weeks to six months, and 
discharged from that Air Force facility.  This statement 
further indicates that the veteran's cancer was extremely 
aggressive and "incurable."  This statement contains no 
medical opinion that the veteran's service connected 
disabilities caused or aggravated his pancreatic cancer, or 
that the veteran's pancreatic cancer was caused in any way by 
the veteran's military service.  

The Report of Death of an American Citizen Abroad (issued by 
the U.S. Department of State) indicates the veteran's cause 
of death was metastatic carcinoma of the pancreas.  This 
document indicates the veteran's cause of death was 
determined by Dr. Crowe, and does not mention any of the 
veteran's service connected disabilities as aggravating or 
causing the veteran's pancreatic cancer nor does it indicate 
that his death was related to military service in any way.  

A private treatment note received in February 2006, reflects 
the veteran's treatment in a German hospital prior to his 
death.  This record indicates the veteran was treated for 
metastatic carcinoma of the pancreas.  The note further 
indicates that intraabdominal and hepatic tumor masses 
resulted in an acute renal and hepatic failure which medicine 
was unable to treat.  

Though the veteran has received awards suggesting he was 
exposed to herbicides while in Vietnam, there is insufficient 
evidence to link the veteran's pancreatic cancer to this 
exposure.  VA may grant service connection on the basis of 
presumed herbicide exposure for a finite list of diseases 
including prostate cancer and respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), but pancreatic 
cancer is not included on this list.  See 38 C.F.R. 
§ 3.309(e).  Accordingly, to establish service connection on 
this basis the veteran would be required to present competent 
medical evidence linking his pancreatic cancer to herbicide 
exposure, and he would not be entitled to service connection 
on the basis of presumed herbicide exposure.  Currently, the 
Board notes there is no medical evidence of record linking 
the veteran's pancreatic cancer to herbicide exposure, his 
military service, or his service connected disabilities.  

The Board takes note of the appellant's theory that herbicide 
exposure resulted in the veteran's pancreatic cancer 
diagnosis; however, the appellant, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation of the veteran's disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As such, her opinion is 
insufficient to provide the requisite nexus between the cause 
of the veteran's death and his time in service.  

The Board finds that there is no medical evidence of record 
that provides the requisite nexus between the cause of the 
veteran's death and his time in service, or his service 
connected disabilities.  Therefore, the Board concludes that 
neither the veteran's military service nor service connected 
disabilities caused or contributed to his death.  The Board 
sympathizes with the appellant; however, as the preponderance 
of the evidence is against her claim, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


